EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nguyen on 11/16/2021.
The application has been amended as follows: 
In claim 1 line 15, please delete “having the limb disposed therein” and replace with ----surrounding the user’s limb-----.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a hinged joint orthotic for providing assistance during active flexion or extension movement of a joint of user to prevent or decrease joint stiffness having a. a 
With respect to claim 8, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an elbow orthotic for stabililzing an elbow of a user while providing assistance during active flexion or extension movement of an arm of the user to prevent stiffness or 

Ren et al. (20120165158) discloses a wearable and convertible passive and active movement training robot, apparatus and method; however Ren et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an elbow orthotic for stabililzing an elbow of a user while providing assistance during active flexion or extension movement of an arm of the user to prevent stiffness or decrease stiffness of the elbow having a. an elbow brace and b. an active assist mechanism comprising; i. a first alignment plate (124) operatively coupled to the upper component of the elbow brace (102); ii. a second alignment plate (126) operatively coupled to the lower component of the elbow brace (102), wherein the second alignment plate (126) is pivotably coupled to the first alignment plate (124) via a second hinge (128) co-axial with the first hinge (104) and elbow; iii. a bevel gear (106) disposed on the first alignment plate (124) at the hinge (128), said bevel gear (106) operatively coupled to the hinge (128); and iv. a stepper motor (108) disposed on the first alignment plate (124) and aligned with the bevel gear (106), said stepper motor (108) having a motor shaft (136) operatively coupled to the bevel gear (106); wherein the alignment of the stepper motor (108) and the bevel gear (106) on the first alignment plate (124) positions the stepper motor (108) closer to a center of the arm and to a center of the user's body, thus reducing an apparent weight of the orthotic experienced by the user, wherein the stepper motor (108) is configured to apply a torque to the bevel gear (106), which transfers said torque to a gear shaft (132) of the bevel gear, wherein rotation of the 
McBean et al. (2009/0227925) discloses a powered orthotic device and method of using same; however, McBean et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a hinged joint orthotic for providing assistance during active flexion or extension movement of a joint of user to prevent or decrease joint stiffness having a. a first alignment plate (124); b. a second alignment plate (126) pivotably and operatively coupled to the first alignment plate (124) via a hinge (128); c. a bevel gear (106) disposed on the first alignment plate (124) at the hinge (128), said bevel gear (106) operatively coupled to the hinge (128); and d. a stepper motor (108) disposed on the first alignment plate (124) and aligned with the bevel gear (106), said stepper motor (108) having a motor shaft (136) operatively coupled to the bevel gear (106); wherein the first alignment plate (124) and the second alignment plate (126) are configured to attach to a brace surrounding the user’s limb, wherein the hinge (128) is positioned adjacent to the joint, wherein the alignment of the stepper motor (108) and the bevel gear (106) on the first alignment plate (124) positions the stepper motor (108) 
McBean et al. (2009/0227925) discloses a powered orthotic device and method of using same; however, McBean et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an elbow orthotic for stabililzing an elbow of a user while providing assistance during active flexion or extension movement of an arm of the user to prevent stiffness or decrease stiffness of the elbow having a. an elbow brace and b. an active assist mechanism comprising; i. a first alignment plate (124) operatively coupled to the upper component of the elbow brace (102); ii. a second alignment plate (126) operatively coupled to the lower component of the elbow brace (102), wherein the second alignment plate (126) is pivotably coupled to the first alignment plate (124) via a second hinge (128) co-axial with the first hinge (104) and elbow; iii. a bevel gear (106) disposed on the first alignment plate (124) at the hinge (128), said bevel gear (106) operatively coupled to the hinge (128); and iv. a stepper motor (108) disposed on the first alignment plate (124) and aligned with the bevel gear (106), said stepper motor 
Regnarsdottlr et al. discloses a system and method for determining terrain transitions; however, Regnarsdottlr et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a hinged joint orthotic for providing assistance during active flexion or extension movement of a joint of user to prevent or decrease joint stiffness having a. a first alignment plate (124); b. a second alignment plate (126) pivotably and operatively coupled to the first alignment plate (124) via a hinge (128); c. a bevel gear (106) disposed on the first alignment plate (124) at the hinge (128), said bevel gear (106) operatively coupled to the hinge (128); and d. a stepper motor (108) 
Regnarsdottlr et al. discloses a system and method for determining terrain transitions; however, Regnarsdottlr et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an elbow orthotic for stabililzing an elbow of a user while providing assistance during active flexion or extension movement of an arm of the user to prevent stiffness or decrease stiffness of the elbow having a. an elbow brace and b. an active assist mechanism comprising; i. a first alignment plate (124) operatively coupled to the upper component of the elbow brace (102); ii. a second alignment plate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TARLA R PATEL/Primary Examiner, Art Unit 3786